 



Exhibit 10.1
FIRST AMENDMENT TO CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO CREDIT AGREEMENT dated as of August 31, 2006 (this
“Amendment”) by and among THE BISYS GROUP, INC., a Delaware corporation (the
“Borrower”), the several banks and other financial institutions from time to
time party hereto (the “Lenders”), and SUNTRUST BANK, in its capacity as
Administrative Agent for the Lenders (the “Administrative Agent”).
     WHEREAS, the Borrower, the Lenders party thereto and the Administrative
Agent are parties to that certain Credit Agreement dated as of January 3, 2006
(the “Credit Agreement”);
     WHEREAS, the Borrower, the Lenders party hereto and the Administrative
Agent desire to amend the Credit Agreement in certain respects on the terms and
conditions contained herein;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged by the parties hereto, the parties
hereto hereby agree as follows:
     Section 1. Amendments to Credit Agreement.
     (a) The Credit Agreement is hereby amended by deleting the definition of
“Applicable Margin” appearing in Section 1.1 thereof in its entirety and
substituting in lieu thereof the following:
     “Applicable Margin” means: (i) with respect to ABR Revolving Borrowings and
ABR Term Loan Borrowings, 0%, and (ii) with respect to Eurodollar Revolving
Borrowings, Eurodollar Term Loan Borrowings, and fees payable under
Section 3.3(b), 0.75%.
     (b) The Credit Agreement is hereby amended by deleting the definition of
“Maturity Date” appearing in Section 1.1 thereof in its entirety and
substituting in lieu thereof the following:
     “Maturity Date” means June 30, 2007.
     (c) The Credit Agreement is hereby amended by deleting the reference to
“.25%” appearing in the first sentence of Section 3.3(a) thereof and replacing
such reference with the following: “.15%”.
     (d) The Credit Agreement is hereby amended by deleting the definition of
“Revolving Commitment” appearing in Section 1.1 thereof in its entirety and
substituting in lieu thereof the following:
     “Revolving Commitment” means, with respect to each Lender having a
Revolving Commitment, the commitment of such Lender to make Revolving Loans and
to acquire participations in Letters of Credit in an aggregate outstanding
amount not exceeding the amount of such Lender’s Revolving Commitment as set
forth on the signature page hereof, or in the

 



--------------------------------------------------------------------------------



 



Assignment and Acceptance pursuant to which such Lender shall have assumed its
Revolving Commitment, as applicable, as such Revolving Commitment may be
adjusted from time to time pursuant to the penultimate sentence hereof, pursuant
to Section 2.7 or pursuant to assignments by or to such Lender pursuant to
Section 10.4. The initial aggregate amount of the Revolving Commitments on the
Agreement Date is $100,000,000. Notwithstanding the foregoing, the aggregate
amount of the Revolving Commitments shall automatically reduce to $75,000,000 on
January 2, 2007, and shall further automatically reduce to $50,000,000 on
March 31, 2007. Each reduction in the aggregate amount of the Revolving
Commitments shall result in a pro rata reduction in the Revolving Commitment of
each Lender then having a Revolving Commitment.
     Section 2. Delivery of FY 2006 Form 10-K. Notwithstanding anything in
Section 6.1(a) of the Credit Agreement to the contrary, the Borrower shall have
until November 15, 2006 to deliver the information required to be delivered
under Section 6.1(a) of the Credit Agreement with respect to its fiscal year
ending June 30, 2006. For avoidance of doubt, the Borrower’s failure to deliver
such information on or before November 15, 2006 shall constitute an Event of
Default for all purposes under the Credit Agreement and the other Loan
Documents.
     Section 3. Effectiveness of Amendment. The effectiveness of this Amendment
is subject to the truth and accuracy of the representations set forth in
Section 4 below and receipt by the Administrative Agent of each of the
following, each of which shall be in form and substance satisfactory to the
Administrative Agent:
     (a) Counterparts of this Amendment duly executed by the Borrower, each
Subsidiary Guarantor, the Administrative Agent and the Required Lenders;
     (b) Such other documents, agreements, instruments, certificates or other
confirmations as the Administrative Agent may reasonably request.
     Section 4. Representations of Borrower. The Borrower represents and
warrants to the Administrative Agent and the Lenders that:
     (a) Corporate Power and Authority. The Borrower has the corporate power and
authority to execute, deliver and perform the terms and provisions of this
Amendment, and has taken all necessary corporate action to authorize the
execution, delivery and performance by them of this Amendment. The Borrower has
duly executed and delivered this Amendment, and this Amendment constitutes its
legal, valid and binding obligation enforceable in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws generally affecting creditors’ rights and by equitable principles
(regardless of whether enforcement is sought in equity or at law).
     (b) No Violation. Neither the execution, delivery or performance by the
Borrower of this Amendment and the Credit Agreement, as amended hereby, nor
compliance by it with the terms and provisions hereof and thereof, (i) will
contravene any provision of any law, statute, rule or regulation or any order,
writ, injunction or decree of any court or Governmental Authority, (ii) will
conflict with or result in any breach of any of the terms, covenants, conditions

-2-



--------------------------------------------------------------------------------



 



or provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of the Borrower pursuant to the terms of any material
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, to which the Borrower is a
party or by which it or any of its property or assets is bound or to which it
may be subject or (iii) will violate any provision of the certificate or
articles of incorporation or by-laws (or equivalent organizational documents) of
the Borrower.
     (c) Governmental Approvals. No order, consent, approval, license,
authorization or validation of, or filing, recording or registration with
(except for those that have otherwise been obtained or made on or prior to the
date of the effectiveness of this Amendment and which remain in full force and
effect on such date) or exemption by, any Governmental Authority, is required to
authorize, or is required in connection with, (i) the execution, delivery and
performance of this Amendment by the Borrower or (ii) the legality, validity,
binding effect or enforceability of this Amendment, and the Credit Agreement, as
amended hereby, against the Borrower.
     (d) No Default. No Default or Event of Default now exists or will exist
immediately after giving effect to this Amendment.
     (e) Reaffirmation of Representations. The Borrower hereby repeats and
reaffirms all representations and warranties made by it to the Administrative
Agent and the Lenders in the Credit Agreement and the other Loan Documents to
which it is a party on and as of the date hereof (and after giving effect to
this Amendment) with the same force and effect as if such representations and
warranties were set forth in this Amendment in full (except to the extent of
changes resulting from transactions contemplated or permitted by the Credit
Agreement and the other Loan Documents and changes occurring in the ordinary
course of business that singly or in the aggregate are not materially adverse,
and to the extent that such representations and warranties relate expressly to
an earlier date).
     Section 5. Amendment as a Loan Document. Each reference in the Credit
Agreement or in any of the other Loan Documents to “Loan Documents” shall be
deemed to include a reference to this Amendment, and this Amendment shall be a
Loan Document for all purposes under the Loan Documents.
     Section 6. References to the Credit Agreement. Each reference to the Credit
Agreement in any of the Loan Documents (including the Credit Agreement) shall be
deemed to be a reference to the Credit Agreement, as amended by this Amendment.
     Section 7. Benefits. This Amendment shall be binding upon and shall inure
to the benefit of the parties hereto and their respective permitted successors
and assigns.
     Section 8. Expenses. The Borrower agrees to reimburse the Lenders and the
Administrative Agent on demand for all reasonable costs and expenses (including,
without limitation, attorneys’ fees) incurred by such parties in negotiating,
documenting and

-3-



--------------------------------------------------------------------------------



 



consummating this Amendment, the other documents referred to herein, and the
transactions contemplated hereby and thereby.
     Section 9. GOVERNING LAW. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE
LAWS OF THE STATE OF NEW YORK.
     Section 10. Effect/No Novation. Except as expressly herein amended, the
terms and conditions of the Credit Agreement and the other Loan Documents shall
remain in full force and effect. Neither this Amendment nor any of the
transactions contemplated hereby shall be deemed to be a novation of any of the
Obligations.
     Section 11. Counterparts. This Amendment may be executed in any number of
counterparts, each of which shall be deemed to be an original and shall be
binding upon all parties, their successors and assigns.
     Section 12. Definitions. All capitalized terms not otherwise defined herein
are used herein with the respective definitions given them in the Credit
Agreement.
[Signatures on Following Pages]

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to
Credit Agreement to be executed as of the date first above written.

            BORROWER:


THE BISYS GROUP, INC.
      By:   /s/ Steven J. Kyono         Name:   Steven J. Kyono        Title:  
Executive Vice President/General Counsel     

[Signatures Continued on Following Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement
dated as of August 31, 2006 with THE BISYS GROUP, INC.]

            ADMINISTRATIVE AGENT AND LENDERS:


SUNTRUST BANK, Individually and as
  Administrative Agent
      By:   /s/ Timothy O’Leary         Name:   Timothy M. O’Leary       
Title:   Director     

[Signatures Continued on Following Page]

 



--------------------------------------------------------------------------------



 



[Signature Page to First Amendment to Credit Agreement
dated as of August 31, 2006 with THE BISYS GROUP, INC.]
The following hereby execute this First Amendment to Credit Agreement to
indicate their consent thereto and agreement therewith and to acknowledge that
the making of this First Amendment to Credit Agreement shall not terminate,
limit or otherwise adversely affect any of their respective obligations to the
Administrative Agent, the Issuing Bank and the Lenders under the Loan Documents.
Further, the following hereby reaffirm their respective continuing obligations
as a guarantor of the Guaranteed Obligations (as defined in the Guarantee
Agreement) under the Guarantee Agreement and their respective obligations under
each of the other Loan Documents to which they are a party.

            ASCENSUS INSURANCE SERVICES, INC.

BISYS COMMERCIAL INSURANCE SERVICES, INC.

BISYS FINANCING COMPANY

BISYS FUND SERVICES OHIO, INC.

BISYS INSURANCE SERVICE HOLDING CORP.

BISYS INSURANCE SERVICES, INC.

BISYS MANAGEMENT COMPANY

BISYS PRIVATE EQUITY SERVICES, INC.

BISYS RETIREMENT SERVICES, INC.
      By:   /s/ Steven J. Kyono         Name:   Steven J. Kyono        Title:  
Executive Vice President     

[Signatures End]

 